 636DECISIONSOF NATIONALLABOR RELATIONS BOARDCleveland Lithographers and Photoengravers Interna-tionalUnion,Local No. 24-PandArt GravureCorporation of Ohio.Case 8-CB-1644December 20, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYUpon a charge filed on March 3, 1971, by ArtGravure Corporation of Ohio, herein called theCharging Party, and duly served on ClevelandLithographers and Photengravers International Un-ion, Local No. 24-P, herein called the Respondent, theActingGeneral Counsel of the National LaborRelations Board, by the Regional Director for Region8, issued a complaint on August 20, 1971, againstRespondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Sections 8(b)(1)(B)and 2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge, complaint, andnotice of hearing before a Trial Examiner were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on or aboutDecember 2, 1970, and continuing at intervals, as setout below, the Respondent has restrained and coercedand is restraining and coercing the Charging Party inthe selection and retention of its representatives forthe purposes of collective bargaining and the adjust-ment of grievances by the following acts and conduct:1.The Respondent caused or attempted to causeVernon C. Kiehl to disregard and/or abandon hisemployment responsibilities, duties, and functions asa supervisor and representative on behalf of theCharging Party and thereby jeopardizing his positionas a supervisor and representative of the ChargingParty by requiring him, on or about December 10 and29, 1970, and January 26, 1971, to appear at meetings,scheduled before Respondent's executive officers orexecutive board, during his working hours.2.The Respondent, on or about January 4 andFebruary 11, 1971, assessed fines against Vernon C.Kiehl because of his failure to appear before theRespondent's executive board at its meetings sched-uled during working hours on or about December 29,1970, and January 26, 1971.Accordingly, the complaint further alleges that bythe aforesaid acts the Respondent has engaged in, andis engaging in, unfair labor practices in violation ofSection 8(b)(1)(B) of the Act. The Respondent failedto file any answer to the complaint.On October 1, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion for194 NLRB No. 107Summary Judgment based on the Respondent'sfailure to file any answer as required by Section102.20 of the Board's Rules and Regulations, Series 8,as amended. Subsequently, on October 7, 1971, theBoard issued an order transferring the proceeding tothe Board and, a Notice To Show Cause Why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. On October 22, 1971, Respon-dent filed a response to the motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The Respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by the Board,unless good cause to the contrary is shown.The complaint and notice of hearing served on theRespondent specifically states that unless an answer isfiled to the complaint within 10 days of service thereof"all of the allegations of the Complaint shall bedeemed to be admitted to be true and may be so foundby the Board." Further, according to the Motion forSummary Judgment, as of September 29, 1971, theRespondent had failed to file the required answer,despite several telephone calls and a letter toRespondent's counsel concerning the Respondent'sfailure to answer and the General Counsel's intentionto file a Motion for Summary Judgment unless ananswer was filed.Thereafter, Respondent filed response to the mot-ion encompassing an "answer" to the complaint and a"statement" in opposition to the General Counsel'smotion. In this response Respondent admits certainallegations of the complaint and denies others. Byway of explanation of its failure to have previouslyfiled an answer to the complaint, and in defense of itsposition,Respondent asserts that it "believes thismatter to be an internal affair of the Union" and that CLEVELANDLITHOGRAPHERS AND PHOTOENGRAVERSthe individual againstwhom its conduct wasdirected-Vernon C. Kiehl-had disclaimed all inter-est in the proceeding and expressed a wish that thismatter be dropped. We find that the statement ofposition cannot serve as an acceptable reason for nothaving filed a timely answer to the complaint.It is apparent from the assertions made by Respon-dent that it has proceeded on the misconception thatthematter in issue is solely an internal union oneconcerning only itself and Kiehl. In fact, what isinvolved is an alleged violation of the National LaborRelations Act, as amended, a matter of public and notprivate concern, and of interest to the unlawfullyrestrained and coerced Charging Party as well as theRespondent and Kiehl. Respondent's position, basedas it is on an erroneous premise, does not constitutegood cause for having failed to file a timely answer.Accordingly, the allegations in the complaint againstthe Respondent are deemed to be admitted to be trueand are so found to be true.'On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE CHARGING PARTYThe Charging Party is an Ohio corporation withprincipal office and place of business in Cleveland,Ohio, where it is engaged in the printing of supple-ment magazines for newspapers. Annually, in thecourse and conduct of its business, the Charging Partyreceives goods and materials valued in excess of$50,000 from points directly outside the State of Ohio;and, annually, it derives gross revenues in excess of$200,000 from said operations.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDCleveland Lithographersand Photoengravers Inter-nationalUnion, Local No.24-P is a labor organiza-tion within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICES-On or about December 2, 1970, and more particu-larly on or about December 10 and 29, 1970, andJanuary 26, 1971, the Respondent required Vernon C.Kiehl, a supervisor and representative of the Charging637Party, his employer, to appear at meetings scheduledbefore Respondent's executive officers and executiveboard during working hours, and, subsequently, on orabout, January 4 and February 11, 1971, the Respon-dent assessed fines against Vernon C. Kiehl for failureto appear at the scheduled meetings of its executiveboard. By the aforesaid conduct, the Respondentcaused and attempted to cause Vernon C. Kiehl todisregard and/or abandon his responsibilities, duties,and functions on behalf of his employer, therebyjeopardizing his position as a supervisor and repre-sentative of his employer. Accordingly, we find thattheRespondent, by its aforesaid conduct, has re-strained and coerced and is restraining and coercingthe Charging Party in the selection and retention of itsrepresentatives for the purposes of collective bargain-ing and the adjustment of grievances and has engagedin' and is engaging in unfair labor practices within themeaning of Section 8(b)(1)(B) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(b)(1)(B) of the Act, we shallorder that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepurposes of the Act. In its response, Respondentasserts that the fines levied against Kiehl have beenpaid by that individual. To fully remedy Respondent'sconduct, we shall direct repayment together withinterest at 6 percent per annum.Ralph M. ParsonsCompany,193 NLRB No. 63. -The Board, upon the basis of the foregoing facts andthe entire record, makes the following;CONCLUSIONS OF LAW1.Art Gravure Corporation of Ohio is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Cleveland Lithographers and PhotoengraversInternationalUnion, Local No. 24-P, is a labor'SeeCavalerSpring Company,193NLRB No.120, and cases citedtherein 638DECISIONSOF NATIONALLABOR RELATIONS BOARDorganization within the meaning of Section 2(5) of theAct.3.Vernon C. Kiehl, foreman of the ChargingParty's engraving department, is a supervisor withinthemeaning of Section 2(11) of the Act andrepresentative of the Charging Party for purposes ofcollective bargaining and the adjustment of griev-ances within the meaning of Section 8(b)(1)(B) of theAct.4.By requiring Vernon C. Kiehl to appear atmeetings,scheduled before the Respondent's execu-tive officers and executive board, during workinghours andassessingfines against him because hefailed to appear at the meetings and thus causing orattempting to cause him to disregard and/or abandonemployment responsibilities, duties, and functions forhis employer, and thereby j eopardizing his position assupervisor and representative of his employer, theRespondent restrained and coerced the ChargingParty in the selection and retention of its representa-tive for the purposes of collective bargaining and theadjustment of grievances and thereby has engaged in,and is engaging in, unfair labor practices within themeaningof Section 8(b)(1)(B) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Cleveland Lithographers and Photoengravers Inter-national Union, Local No. 24-P, its officers, agents,and representatives, shall:1.Cease and desist from:(a) Restraining and coercing the Charging Party inthe selection of its representative for the -purposes ofcollective bargaining or the adjustment of grievances.(b)Requiring supervisors or representatives of theCharging Party to attend meetings before the Respon-dent's executive officers and executive board sched-uled during their working hours andassessing finesagainst them for their failure to attend.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Revoke, and expunge all records relating to, thefines assessed against Vernon C. Kiehl for havingfailed to appear at meetings before the Respondent'sexecutive officers and executive board scheduledduring his working hours, and repay the fines soassessedand collected with interest at 6 percent perannum.(b)Notify Vernon C. Kiehl in writing that it hastaken the aforesaid action and that it will cease anddesist from taking, in the future, like action to thatproscribed in paragraphs 1(a) and (b), above.(c) Post at business offices and meeting halls copiesof the attached notice marked "Appendix." 2 Copiesof said notice, on forms provided by the RegionalDirector for Region 8, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto members are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.2 In the event that this Order is enforced by a Judgmentof a UnitedStates Court of Appeals, the words in the notice reading "Postedby Orderof the NationalLaborRelations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Courtof AppealsEnforcingan Order of the NationalLaborRelations Board "APPENDIXNOTICETO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain and coerce Art GravureCorporation of Ohio in the selection of itsrepresentative for the purposes of collectivebargaining or the adjustment of grievances.WE WILL NOT require supervisors or representa-tives of Art Gravure Corporation of Ohio to attendmeetings before the Cleveland Lithographers andPhotoengravers International Union, Local No.24-P,executiveofficersand executive boardscheduled during their working hoursand assess-ing finesagainst them for their failure to attend.WE WILL revoke, and expunge all recordsrelating to, the finesassessedagainst Vernon C.Kiehl for having failed to appear at meetingsbefore the Cleveland Lithographers and Photoen-gravers InternationalUnion, Local No. 24-P,executive officers and executive board scheduledduring his working hours, and repay the fines soassessedand collected with interest at 6 percentper annum.WE WILL notify Vernon C. Kiehl in writing thatwe have taken the aforesaid action and that we willcease and desist from taking, in the future, likeaction to that proscribed in the first two para-graphs above. CLEVELAND LITHOGRAPHERS AND PHOTOENGRAVERS639DatedBYCLEVELANDLITHOGRAPHERS ANDPHOTOENGRAVERSINTERNATIONAL UNION,LocAL No. 24-P(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1695 Federal Office Building, 1240 East NinthStreet,Cleveland,Ohio44199,Telephone216-522-3715.